UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7740


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICHAEL ALONZA RUFUS,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (3:02-cr-00550-MJP-1)


Submitted:    November 17, 2009            Decided:   November 25, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Michael Alonza Rufus, Appellant Pro Se.        William Kenneth
Witherspoon, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael      Alonza     Rufus       seeks    to    appeal       the    district

court’s    text   order    denying     his      motions       for   bond,     to    appoint

counsel, for discovery, and for a hearing.                          We affirm in part

and dismiss in part.

            This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral    orders,      28    U.S.C.    § 1292       (2006);      Fed.    R.     Civ.      P.

54(b);    Cohen   v.     Beneficial       Indus.    Loan      Corp.,    337       U.S.     541

(1949).    The portion of the district court’s order that denied

Rufus’    motions   to    appoint     counsel,      for       discovery,      and       for    a

hearing is neither a final order nor an appealable interlocutory

or collateral order.            Accordingly, we dismiss the appeal in part

for lack of jurisdiction.

            With regard to the part of the district court’s order

denying Rufus’ motion for bond, we have reviewed the record and

find no reversible error.            United States v. Rufus, No. 3:02-cr-

00550-MJP-1 (D.S.C. Aug. 20, 2009).                     Accordingly, we affirm in

part.     We deny Rufus’ motion to place the appeal in abeyance.

We   dispense     with    oral    argument       because      the    facts        and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                    DISMISSED IN PART;
                                                                      AFFIRMED IN PART


                                            2